Quillian, Judge.
In view of the rulings of Duran v. Judson, 128 Ga. App. 459 (197 SE2d 163), and Judson v. Duran, 231 Ga. 206 (200 SE2d 872), which affirmed the Court of Appeals’ decision, it was not error to grant the plaintiffs motion for summary judgment. The defendant’s sole defense was lack of consideration because she was a surety for her husband’s debt. Under the above cited decisions, while this might prevent a levy after judgment on her tangible personal property, it would not immunize her from a judgment based on her execution of the note.

Judgment affirmed.


Pannell, P. J., and Clark, J., concur.